DETAILED ACTION    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Haris et al. US 20190090298. 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, 27 and 29 are rejected under 35 U.S.C. 103 as unpatentable over Velev et al. US. 2019/0166647 herein after Velev in view of Haris et al. US 20190090298 herein after Haris.
Regarding claim 1, Velev discloses a method of wireless communication, comprising: receiving release assistance information at a Radio Access Network (RAN) (see Para. 217 and fig. 13, signaling flow from UPF 1 and 2 to RAN node; the UPF triggers a UP connection release procedure; session deactivation procedure initiated by UPF; NG3 release command request); determining, at the RAN, to release the UE based on the release assistance information received from the SDC-UPF; and releasing the UE (see fig. 13, RAN node receiving a/b connection release command then sending RRC connection Modification/release then a/b connection release completion). Velev disclose all the subject matter but fail to explicitly mention wherein the UPF comprises a small data capable user plane function (SDC- UPF) and the release assistance information is received by the RAN from the SDC-UPF over a user plane. However, Haris from a similar field of endeavor disclose wherein the release assistance information is received by the RAN from the UPF over a user plane (see para. 10, The aspects presented herein may reduce connection set up requirements for the UE and the Radio Access Network (RAN) in order to communicate such small data to the UE by transporting the data from a User Plane Function (UPF), which may be referred to herein as a Small Data Capable User Plane Function (SDC-UPF)). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Haris’s user plane based small data service scheme into Velev’s user plane connection. The method can be implemented in a wireless communication system. The motivation of doing this is to to support low cost low rate devices, reduction in a maximum bandwidth, e.g., a narrowband bandwidth, use of a single receive radio frequency (RF) chain, a reduction  (see para. 5).
Regarding claim 14, 27, and 29, the rejection is the same as claim 1.

Claims 4, 17, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Velev in view of Haris and in further view of Van Phan et al. US 20180049104 herein after Van. 
Regarding claim 4, Velev and Haris disclose all the subject matter but fail to explicitly mention further comprising: sending an indication from the RAN to the UPF that the UE is released. However, Van from a similar field of endeavor disclose further comprising: sending an indication from the RAN to the UPF that the UE is released (see para. 16, providing release confirmation to the at least one user Equipment). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Van’s release confirmation scheme into Velev and Haris user plane connection scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to update and confirm successful of devices operation.
Regarding claims 17, 28 and 30, the rejection is the same as claim 4.

Claims 8-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Velev in view of Haris and in further view of Kim et al. US 20190053034 herein after Kim. 
Regarding claim 8, Velev and Haris disclose all the subject matter but fail to explicitly mention wherein the release assistance information comprises a General Packet Radio Service Tunneling Protocol User Plane (GTP-U) message end marker. However, Kim from a similar field of endeavor disclose wherein the release assistance information comprises a General Packet Radio Service Tunneling Protocol User Plane (GTP-U) message end marker (para. 113, a GTP-U protocol is used to forward user IP packets over an S1-U/S5/X2 interface.  If a GTP tunnel is established to forward data during LTE handover, an end marker packet is transferred to the GTP tunnel as the last packet). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Kim’s (GTP-U) message end marker scheme into Velev and Haris user plane connection scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to forward user IP packets over an Sl-U/S5/X2 interface (see para. 113).
Regarding claim 9, Velev and Haris disclose all the subject matter but fail to explicitly mention wherein the GTP-U message end marker is received after a final General Packet Data Unit (G-PDU) communicated on a GTP-U. However, Kim from a similar field of endeavor disclose wherein the GTP-U message end marker is received after a final General Packet Data Unit (G-PDU) communicated on a GTP-U (para. 113, a GTP-U protocol is used to forward user IP packets over an S1-U/S5/X2 interface.  If a GTP tunnel is established to forward data during LTE handover, an end marker packet is transferred to the GTP tunnel as the last packet). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the (see para. 113).
Regarding claim 10, Velev and Haris disclose all the subject matter but fail to explicitly mention wherein the GTP-U end marker is received in a separate message from data traffic. However, Kim from a similar field of endeavor disclose wherein the GTP-U end marker is received in a separate message from data traffic (para. 113, a GTP-U protocol is used to forward user IP packets over an S1-U/S5/X2 interface.  If a GTP tunnel is established to forward data during LTE handover, an end marker packet is transferred to the GTP tunnel as the last packet). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Kim’s (GTP-U) message end marker scheme into Velev and Haris user plane connection scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to forward user IP packets over an Sl-U/S5/X2 interface (see para. 113).
Regarding claims 21, the rejection is the same as claim 8.
Regarding claims 22, the rejection is the same as claim 9.
Regarding claims 23, the rejection is the same as claim 10.

Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Velev in view of Haris and in further view of Kim et al. US 20190166641 herein after Kim1. 
Regarding claim 11, Velev and Haris disclose all the subject matter but fail to explicitly mention wherein the release assistance information is contained in a RAN container as an extension header, the extension header being comprised in a General Packet Radio Service Tunneling Protocol User Plane (GTP-U) message. However, Kim1 from a similar field of endeavor disclose wherein the release assistance information is contained in a RAN container as an extension header, the extension header being comprised in a General Packet Radio Service Tunneling Protocol User Plane (GTP-U) message (see para. 71, using a GPRS tunneling protocol (GTP), and a GTP PDU may include the data packet to be transmitted and delivery status information in a RAN container). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Kim1’s (GTP-U) message end marker scheme into Velev and Haris user plane connection scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to manage a quality of service (QoS) of a terminal in a multi-connection based communication environment (see para. 2).
Regarding claim 12, Velev and Haris disclose all the subject matter but fail to explicitly mention wherein the RAN container is received with downlink data traffic. However, Kim1 from a similar field of endeavor disclose wherein the RAN container is received with downlink data traffic (see para. 71, using a GPRS tunneling protocol (GTP), and a GTP PDU may include the data packet to be transmitted and delivery status information in a RAN container). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made  (see para. 2).
Regarding claim 13, Velev and Haris disclose all the subject matter but fail to explicitly mention wherein the release assistance information comprises a final frame indication comprised in the extension header in the General Packet Radio Service Tunneling Protocol User Plane (GTP-U). However, Kim1 from a similar field of endeavor disclose wherein the release assistance information comprises a final frame indication comprised in the extension header in the General Packet Radio Service Tunneling Protocol User Plane (GTP-U) (see para. 71, using a GPRS tunneling protocol (GTP), and a GTP PDU may include the data packet to be transmitted and delivery status information in a RAN container). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Kim1’s (GTP-U) message end marker scheme into Velev and Haris user plane connection scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to manage a quality of service (QoS) of a terminal in a multi-connection based communication environment (see para. 2).
Regarding claims 24, the rejection is the same as claim 11.
Regarding claims 25, the rejection is the same as claim 12.
Regarding claims 26, the rejection is the same as claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463